DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following rejections are withdrawn in consideration of the applicant’s arguments and amendments pertaining to the following claims.
Rejection of claim 4 under 35. U.S.C. 103.

The following rejections are maintained in consideration of the applicant’s arguments and amendments pertaining to the following claims.
Rejection of claim 2 under 35. U.S.C. 103.
Rejection of claim 1, 3, 5-6 under 35. U.S.C. 102(a)(1).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 recite “an outer perimeter of the impurity layer being at or beyond an outer perimeter of the pattern region when viewed from a direction orthogonal to the first surface and at or inside an outer perimeter of the recess when from the direction orthoqonal to the first surface.”
Claims 17 and 28 recites “wherein the outer perimeter of the impurity layer matches the outer perimeter of the pattern region in position when viewed from the direction orthogonal to the first surface.”
Claims 18 and 29 recite “wherein the outer perimeter of the impurity layer is outside of the outer perimeter of the pattern region but inside the outer perimeter of the recess when viewed from the direction orthogonal to the first surface.”
Claims 19 and 24 recite “wherein the outer perimeter of the impurity layer matches the outer perimeter of the recess in position when viewed from the direction orthogonal to the first surface.”
Claims 20 and 25 recite “wherein the impurity layer has a planar frame shape, and an inner perimeter of the impurity layer matches an outer perimeter of the pattern region in position when viewed from the direction orthogonal to the first surface.”
 All of the above recitations from claims 1, 17-20, 24-25, 28-29, are limitations pertaining to the perimeters of the impurity layer, recess, or pattern regions, and their structural relationship. The Specification fails to provide proper antecedent basis for said limitations.

Claim Objections
Claim 22 objected to because of the following informalities:  “first and surfaces” in the 2nd and 3rd line of claim 22, should be replaced with  “first and second surfaces”. Similar modifications are suggested for the same phrases in claim 5. Appropriate correction is required.
Claim 28 objected to because of the following informalities: “ab” in the second line of claim 28, should be replaced with “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-20, 24-25, and 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 and 28 recite “the outer perimeter of the impurity layer matches the outer perimeter of the pattern region”
Claims 19 and 24 recite “the outer perimeter of the impurity layer matches the outer perimeter of the recess”
Claims 20 and 25 recite “inner perimeter of the impurity layer matches the outer perimeter of the pattern region”
All of the above recitations from claims 1, 17-20, 24-25, 28-29, are limitations pertaining to the perimeters of the impurity layer, recess, or pattern regions, wherein one perimeter “matches” another perimeter. The specification does not describe the subject matter of “matches” as used in the claims and thus there is no reasonable way to convey “matches” to one skilled in the relevant art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-20, 24-25, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 and 28 recite “the outer perimeter of the impurity layer matches the outer perimeter of the pattern region”
Claims 19 and 24 recite “the outer perimeter of the impurity layer matches the outer perimeter of the recess”
Claims 20 and 25 recite “inner perimeter of the impurity layer matches the outer perimeter of the pattern region”
All of the above recitations from claims 1, 17-20, 24-25, 28-29, are limitations pertaining to the perimeters of the impurity layer, recess, or pattern regions, wherein one perimeter “matches” another perimeter. More specifically “Matches” could refer to matching a shape/dimension, diameter, width height, etc. and therefore is indefinite as it fails to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-6, 17, 19, 21-24, 28, 30 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Asano (US 20180264712 A1).
Regarding claim 1, Asano explicitly discloses a template (template 200, Fig. 1), comprising: a substrate (Template substrate 210; Fig. 2) having a first surface (upper surface which includes mesa 2 and 1, is analogous to the first surface; see [0019] & Fig. 2) and a second surface (the lower surface, which includes the recessed part 213, is analogous to the second surface; see [0019] and Fig. 2 ) on an opposite side of the substrate from the first surface (upper surface); a pattern region (RD is analogous to the pattern region of the instant application, and includes pattern 240; see [0020] and Fig. 1 and 2) on the first surface, the pattern region (RD is on the mesa 211 which protrudes outward; see Fig. 2 and Fig. 1) being protruded from the first surface; a recess (recessed part 213; see Fig. 2) in the second surface; an impurity layer (RM is analogous to the impurity layer, as RM contains a refraction layer 253, which is implanted with ions such as Cr, Ti, or Ta; see [0075]. Fig. 4 and Fig. 1 depict the refraction layer 253 within the substrate 210 and in a parallel plane to the upper surface) within the substrate (210) in a plane parallel to the first surface (upper surface), an outer perimeter (Fig. 1 depicts the outer perimeter of RM matching the outer perimeter of the RD. The outer perimeter of RM is analogous to the outer perimeter of the impurity layer.  Fig. 2 depicts the mesa 211 which contains the outer perimeter of RM, wherein said mesa 211 is inside an outer perimeter of the recess part 213 when viewed from a direction orthogonal to the upper surface) of the impurity layer (outer perimeter of the RM; see Fig. 1) being at or beyond an outer perimeter of the pattern region (outer perimeter of RD; see Fig. 1) when viewed from a direction orthogonal to the first surface (upper surface) and at or inside an outer perimeter of the recess (outer perimeter of recess part 213; see Fig. 2) when from the direction orthogonal to the first surface (upper surface).


    PNG
    media_image1.png
    728
    1116
    media_image1.png
    Greyscale

Asano Fig. 1


    PNG
    media_image2.png
    392
    575
    media_image2.png
    Greyscale

Asano Fig. 1 and Fig. 2
	Regarding claim 3, Asano explicitly discloses the template (200; see Fig. 1) according to claim 1, wherein the impurity layer (RM) includes as a dopant (RM is depicted in Fig. 4 containing an implanted ion which is Cr, Ta, or Ti. The implanted ion is analogous to the dopant ; see [0075] and Fig. 4) at least one element selected from a group of C, Mg, Al, P, Ca, Ti, Cr, Fe, Co, Ni, Cu, Zn, [[Ga,]] Ge, Mo, Ag, Sn, Sb, Ta, W, Os, Pt, Au, and Pb.
	Regarding claim 4, Asano explicitly discloses the template (200; see Fig. 1) according to claim 1, wherein the pattern region (RD, is depicted on the mesa 211 in Fig. 1 and Fig. 2 depicts the mesa 211 as a pedestal) is on a pedestal (211) formed on the first surface (upper surface) of the substrate.
	Regarding claim 5, Asano explicitly discloses the template (200; see Fig. 1) according to claim 1, wherein the recess (213; see Fig. 2) is wider than the pattern region (Fig. 1 and 2 depict RD confined on the mesa 211, and said mesa 211 is narrower than recess part 213 in a direction parallel to the upper and lower surfaces) in a direction parallel to the first (upper surface) and surfaces.
Regarding claim 6, Asano explicitly discloses the template (200; see Fig. 1) according to claim 1, wherein the substrate ([0019] discloses template substrate 210 is a quartz and depicted in Fig. 1 and 2 as a plate) is a quartz plate. 
Regarding claim 17, Asano explicitly discloses the template (200; see Fig. 1) according to claim 1, wherein the outer perimeter (Fig. 1 is annotated above and depicts the outer perimeter of RM matching the outer perimeter of the RD when viewed orthogonally to the upper surface) of the impurity layer (outer perimeter of RM; see Fig. 1) matches the outer perimeter of the pattern region (outer perimeter of RD; see Fig. 1) in position when viewed from the direction orthogonal to the first surface (upper surface).
Regarding claim 19, Asano explicitly discloses the template (200; see Fig. 1) according to claim 1, wherein the outer perimeter of the impurity layer (The outer perimeter of RM matching the outer perimeter of the recess 213 when viewed orthogonally to the upper surface ) matches the outer perimeter of the recess (outer perimeter of the recess 213; see Fig. 2) in position when viewed from the direction orthogonal to the first surface.
Regarding claim 21, Asano explicitly discloses a template (template 200, Fig. 1), comprising: a substrate (Template substrate 210; Fig. 2) having a first surface (upper surface which includes mesa 211, is analogous to the first surface; see [0019] & Fig. 2); a pattern region (RD is analogous to the pattern region of the instant application, includes pattern 240, and is on the mesa 211; see [0020] and Fig. 2 and 1) on the first surface (upper surface); and an impurity layer (RM is analogous to the impurity layer, as RM contains a refraction layer 253, which is implanted with ions such as Cr, Ti, or Ta; see [0075]. Fig. 4 and Fig. 1 depict the refraction layer 253 within the substrate 210 and in a parallel plane to the upper surface)  within the substrate (210) in a plane parallel to the first surface (upper surface), the pattern region (RD) (Fig. 1 depicts the outer perimeter of the RD within the outer perimeter of RM when viewed from an orthogonal direction)  begin within an outer perimeter of the impurity layer (RM) when viewed from a direction orthogonal to the first surface, wherein the impurity layer includes as a dopant (RM is depicted in Fig. 4 containing an implanted ion which is Cr, Ta, or Ti. The implanted ion is analogous to the dopant ; see [0075] and Fig. 4) at least one element selected from a group of C, Mg, Al, P, Ca, Ti, Cr, Fe, Co, Ni, Cu, Zn, Ge, Mo, Ag, Sn, Sb, Ta, W, Os, Pt, Au, and Pb.
	Regarding claim 22, Asano explicitly discloses the template (200; see Fig. 1) according to claim 21, wherein the substrate (Template substrate 210; Fig. 2) includes a recess (recessed part 213 is analogous to the recess. A lower surface, which includes the recessed part 213, is analogous to the second surface; see [0019] and Fig. 2 ) on a second surface (lower surface is opposite to the upper surface; see Fig. 2) opposite to the first surface (upper surface), and the recess (Fig. 1 and 2 depict RD confined on the mesa 211, and said mesa 211 is narrower than recess part 213 in a direction parallel to the upper and lower surfaces) is wider than the pattern region in a direction parallel to the first (upper) and surfaces.
	Regarding claim 23, Asano explicitly discloses the template (200; see Fig. 1) according to claim 22, wherein the pattern region (RD, is depicted on the mesa 211 in Fig. 1 and Fig. 2 depicts the mesa 211 as a pedestal) is on a pedestal (211) formed on the first surface (upper surface) of the substrate.
Regarding claim 24, Asano explicitly discloses the template (200; see Fig. 1) according to claim 21, wherein the outer perimeter of the impurity layer (The outer perimeter of RM matching the outer perimeter of the recess 213 when viewed orthogonally to the upper surface ) matches the outer perimeter of the recess (outer perimeter of the recess 213; see Fig. 2) in position when viewed from the direction orthogonal to the first surface.
Regarding claim 28, Asano explicitly discloses the template (200; see Fig. 1) according to claim 21, wherein the outer perimeter (Fig. 1 is annotated above and depicts the outer perimeter of RM matching the outer perimeter of the RD when viewed orthogonally to the upper surface) of the impurity layer (outer perimeter of RM; see Fig. 1) matches the outer perimeter of the pattern region (outer perimeter of RD; see Fig. 1) in position when viewed from the direction orthogonal to the first surface (upper surface).
	Regarding claim 30, Asano explicitly discloses the template (200; see Fig. 1) according to claim 22, wherein the pattern region (RD, is depicted on the mesa 211 in Fig. 1 and Fig. 2 depicts the mesa 211 as a pedestal) is on a pedestal (211) formed on the first surface (upper surface) of the substrate.

Claims 1, 3-6, 18-20, 21-25, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tsuji et al. (US 20160247673 A1, hereinafter “Tsuji”).
Regarding claim 1, Tsuji explicitly discloses a template (template 10C; see Fig. 8), comprising: a substrate (substrate 30 with a front and back surface. The substrate 30 is analogous the substrate of the instant application; see Fig. 8 and [0070]) having a first surface ([0069] discloses the front surface, which is analogous to the first surface and said front surface and comprises of a pedestal unit. Fig. 8 depicts the front and back surface opposite to each other) and a second surface (back surface) on an opposite side of the substrate (30) from the first surface; a pattern region (The front surface has a pedestal unit with a pattern. Said pattern is analogous to the pattern region of the instant application; see Fig. 8) on the first surface (front surface), the pattern region (the pattern is on a pedestal which is a raised part of the front surface; see Fig. 8) being protruded from the first surface (front surface); a recess (the back surface is depicted in Fig. 8 with a recess) in the second surface (back surface); an impurity layer (ions 62 are analogous to the impurity layer, as ions 62 in the inner and outer perimeter of 10A are in a plane parallel to the front surface; see Fig. 10A. Said outer perimeter of the ions 62 are beyond the pattern but inside the recess when viewed orthogonal to the front surface; see Fig. 8.) within the substrate (30) in a plane parallel to the first surface (front surface), an outer perimeter (outer perimeter of ions 62) of the impurity layer (62) being at or beyond an outer perimeter of the pattern region (pattern) when viewed from a direction orthogonal to the first surface (front surface) and at or inside an outer perimeter of the recess (recess) when from the direction orthogonal to the first surface (front surface).

    PNG
    media_image3.png
    564
    701
    media_image3.png
    Greyscale

Tsuji Fig. 8

    PNG
    media_image4.png
    205
    271
    media_image4.png
    Greyscale

Tsuji Fig. 10A

Regarding claim 3, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 1, The template (10C; Fig. 8) according to claim 1, wherein the impurity layer (ions 62; see Fig. 10 A) includes as a dopant (ions 62 comprise of Sb; see [0073]) at least one element selected from a group of C, Mg, Al, P, Ca, Ti, Cr, Fe, Co, Ni, Cu, Zn, [[Ga,]] Ge, Mo, Ag, Sn, Sb, Ta, W, Os, Pt, Au, and Pb.
Regarding claim 4, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 1, wherein the pattern region (the pattern is on a pedestal which is a raised part of the front surface which is a pedestal unit; see Fig. 8 and [0073]) is on a pedestal (pedestal unit) formed on the first surface (front surface) of the substrate (30; see Fig. 10A).
Regarding claim 5, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 1, wherein the recess (and the recess is wider that the pedestal unit in a parallel direction and thus also wider than the pattern in a parallel direction; see Fig. 8) is wider than the pattern region in a direction parallel to the first (front surface) and surfaces.
Regarding claim 6, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 1, wherein the substrate (substrate 30; Fig. 10A) ([0068] discloses that the template is made of a quartz substrate, and Fig. 8 depicts a plate structure ) is a quartz plate.
Regarding claim 18, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 1, wherein the outer perimeter (outer perimeter of ions 62, is outside the outer perimeter of the pattern region but inside the recess when viewed orthogonally to the front surface, see Fig. 8 and 10A) of the impurity layer (62) is outside of the outer perimeter of the pattern region (outer perimeter of pattern; see Fig. 8) but inside the outer perimeter of the recess (outer perimeter of pattern; see Fig. 8) when viewed from the direction orthogonal to the first surface (front surface).
Regarding claim 19, Tsuji explicitly discloses the template (10C, see Fig. 8) according to claim 1, wherein the outer perimeter of the impurity layer (outer perimeter of the impurity layer; see Fig. 8) (the outer perimeter of the impurity layer matches the outer perimeter of the recess in shape, when viewed orthogonally to the front surface; see Fig. 8) matches the outer perimeter of the recess (outer perimeter of the recess; see Fig. 8) in position when viewed from the direction orthogonal to the first surface.
Regarding claim 20, Tsuji explicitly discloses the template (10C, see Fig. 8) according to claim 19, wherein the impurity layer (ions 62; see Fig. 10A) (Ions 62 are along the side surface of the pedestal unit and are thus a planar frame; see Fig. 10A and [0073]) has a planar frame shape , and an inner perimeter of the impurity layer (inner perimeter of ions 62; see Fig. 8) (the inner perimeter of ions 62 matches the shape of the outer perimeter of the pattern when viewed orthogonally to the front surface; see Fig. 8 and 10A) matches the outer perimeter of the pattern region (outer perimeter of pattern; see Fig. 8) in position when viewed from the direction orthogonal to the first surface (front surface).
Regarding claim 21, Tsuji explicitly discloses a template (template 10C; see Fig. 8), comprising: a substrate (substrate 30 with a front the substrate 30 is analogous the substrate of the instant application; see Fig. 8 and [0070]) having a first surface (front surface; see Fig. 8); a pattern region (The front surface has a pedestal unit with a pattern. Said pattern is analogous to the pattern region of the instant application; see Fig. 8) on the first surface (front surface); and an impurity layer (ions 62 are analogous to the impurity layer, as ions 62 in the inner and outer perimeter of 10A are in a plane parallel to the front surface; see Fig. 10A. Said outer perimeter of the ions 62 are beyond the pattern when viewed orthogonally to the front surface; see Fig. 8.) within the substrate (30) in a plane parallel to the first surface (front surface), the pattern region (pattern) begin within an outer perimeter of the impurity layer (outer perimeter of ions 62) when viewed from a direction orthogonal to the first surface (front surface), wherein the impurity layer (62 comprises of Sb; see [0073]) includes as a dopant (Sb) at least one element selected from a group of C, Mg, Al, P, Ca, Ti, Cr, Fe, Co, Ni, Cu, Zn, Ge, Mo, Ag, Sn, Sb, Ta, W, Os, Pt, Au, and Pb.
Regarding claim 22, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 21, wherein the substrate (Fig. 8 depicts the substrate 30 with a recess on the back surface, wherein said recess is analogous to the recess of the instant application. Said back surface is opposite to the front surface and the recess is wider that the pedestal unit in a parallel direction and thus also wider than the pattern in a parallel direction; see Fig. 8) includes a recess (recess; see Fig. 8) on a second surface (back surface; see Fig. 8) opposite to the first surface (front surface; see Fig. 8), and the recess is wider than the pattern region in a direction parallel to the first (front surface) and surfaces.
Regarding claim 23, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 22, wherein the pattern region (the pattern is on a pedestal which is a raised part of the front surface which is a pedestal unit; see Fig. 8 and [0073]) is on a pedestal (pedestal unit) formed on the first surface (front surface) of the substrate (30; see Fig. 10A).
Regarding claim 24, Tsuji explicitly discloses the template (10C, see Fig. 8) according to claim 21, wherein the outer perimeter of the impurity layer (outer perimeter of the impurity layer; see Fig. 8) (the outer perimeter of the impurity layer matches the outer perimeter of the recess in shape, when viewed orthogonally to the front surface; see Fig. 8) matches the outer perimeter of the recess (outer perimeter of the recess; see Fig. 8) in position when viewed from the direction orthogonal to the first surface.
Regarding claim 25, Tsuji explicitly discloses the template (10C, see Fig. 8) according to claim 24, wherein the impurity layer (ions 62; see Fig. 10A) (Ions 62 are along the side surface of the pedestal unit and are thus a planar frame; see Fig. 10A and [0073]) has a planar frame shape , and an inner perimeter of the impurity layer (inner perimeter of ions 62; see Fig. 8) (the inner perimeter of ions 62 matches the shape of the outer perimeter of the pattern when viewed orthogonally to the front surface; see Fig. 8 and 10A) matches the outer perimeter of the pattern region (outer perimeter of pattern; see Fig. 8) in position when viewed from the direction orthogonal to the first surface (front surface).
Regarding claim 29, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 21, wherein the outer perimeter (outer perimeter of ions 62, is outside the outer perimeter of the pattern region but inside the recess when viewed orthogonally to the front surface, see Fig. 8 and 10A) of the impurity layer (62) is outside of the outer perimeter of the pattern region (outer perimeter of pattern; see Fig. 8) but inside the outer perimeter of the recess (outer perimeter of pattern; see Fig. 8) when viewed from the direction orthogonal to the first surface (front surface).
Regarding claim 30, Tsuji explicitly discloses the template (10C; Fig. 8) according to claim 21, wherein the pattern region (the pattern is on a pedestal which is a raised part of the front surface which is a pedestal unit; see Fig. 8 and [0073]) is on a pedestal (pedestal unit) formed on the first surface (front surface) of the substrate (30; see Fig. 10A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (US 20180264712 A1), as applied to claims 1, 21 and 22, and in further view of Suzuki (US 20160067910 A1).
Regarding claim 2, Asano explicitly discloses the template (200; see Fig. 1) according to claim 1, comprising of an impurity layer (RM; see Fig. 1), however does not explicitly disclose the impurity layer (RM) is capable of absorbing visible or infrared light, and transmits ultraviolet light.
	Suzuki explicitly discloses a template comprising of a quartz substrate wherein alignment marks in a mark region (RB) use an ion-implanted layer of antimony. Said ion-implanted layer of antimony can absorb light in an infrared region of 500-800 nm (Paragraph 13). An imprint material is an ultraviolet-setting resist. While the template is held against an imprint pattern an ultraviolet ray (L2) is transmitted through the mark region and said imprint pattern hardens (Paragraph 14 & 17, Fig. 1A, 1C).
	A person of ordinary skill in the art at the time, hereinafter “POSITA” of the invention would find it obvious to modify Asano in view of Suzuki wherein the impurity layer (RM) is an ion-implanted layer of antimony. A person of ordinary skill in the art would be motivated to do so in order to transmit ultraviolet light through the impurity layer (RM) such that an ultraviolet-setting resist can be the imprint material.
Regarding claim 26, Asano explicitly discloses the template (200; see Fig. 1) according to claim 22, comprising of an impurity layer (RM; see Fig. 1), however does not explicitly disclose the impurity layer (RM) is capable of absorbing visible or infrared light, and transmits ultraviolet light.
	Suzuki explicitly discloses a template comprising of a quartz substrate wherein alignment marks in a mark region (RB) use an ion-implanted layer of antimony. Said ion-implanted layer of antimony can absorb light in an infrared region of 500-800 nm (Paragraph 13). An imprint material is an ultraviolet-setting resist. While the template is held against an imprint pattern an ultraviolet ray (L2) is transmitted through the mark region and said imprint pattern hardens (Paragraph 14 & 17, Fig. 1A, 1C).
	A POSITA of the invention would find it obvious to modify Asano in view of Suzuki wherein the impurity layer (RM) is an ion-implanted layer of antimony. A POSITA would be motivated to do so in to order transmit ultraviolet light through the impurity layer (RM) such that an ultraviolet-setting resist can be the imprint material.
Regarding claim 27, Asano explicitly discloses the template (200; see Fig. 1) according to claim 21, comprising of an impurity layer (RM; see Fig. 1), however does not explicitly disclose the impurity layer (RM) is capable of absorbing visible or infrared light, and transmits ultraviolet light.
	Suzuki explicitly discloses a template comprising of a quartz substrate wherein alignment marks in a mark region (RB) use an ion-implanted layer of antimony. Said ion-implanted layer of antimony can absorb light in an infrared region of 500-800 nm (Paragraph 13). An imprint material is an ultraviolet-setting resist. While the template is held against an imprint pattern an ultraviolet ray (L2) is transmitted through the mark region and said imprint pattern hardens (Paragraph 14 & 17, Fig. 1A, 1C).
	A POSITA of the invention would find it obvious to modify Asano in view of Suzuki wherein the impurity layer (RM) is an ion-implanted layer of antimony. A POSITA would be motivated to do so in order to transmit ultraviolet light through the impurity layer (RM) such that an ultraviolet-setting resist can be the imprint material.

Claims 2, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 20160247673 A1, hereinafter “Tsuji”), as applied to claims 1, 21 and 22, and in further view of Suzuki (US 20160067910 A1).
Regarding claim 2, Tsuji explicitly discloses the template (10C, see Fig. 8) of claim 1, comprising of an impurity layer (ions 62; see Fig. 10A)  wherein said ions 62 are Sb; see [0073].
However, Tsuji does not explicitly disclose the impurity layer (ions 62) is capable of absorbing visible or infrared light, and transmits ultraviolet light.
Suzuki explicitly discloses a template comprising of a quartz substrate wherein alignment marks in a mark region (RB) use an ion-implanted layer of antimony. Said ion-implanted layer of antimony can absorb light in an infrared region of 500-800 nm (Paragraph 13). An imprint material is an ultraviolet-setting resist. While the template is held against an imprint pattern an ultraviolet ray (L2) is transmitted through the mark region and said imprint pattern hardens (Paragraph 14 & 17, Fig. 1A, 1C).
	A POSITA of the invention would find it obvious to modify Asano in view of Suzuki wherein the impurity layer (ions 62) comprises of the alignment mark disclosed by Suzuki. A POSITA would be motivated to do so in order to transmit ultraviolet light through the impurity layer (ions 62) such that an ultraviolet-setting resist can be the imprint material.
Regarding claim 26, Tsuji explicitly discloses the template (10C, see Fig. 8) of claim 22, comprising of an impurity layer (ions 62; see Fig. 10A)  wherein said ions 62 are Sb; see [0073].
However, Tsuji does not explicitly disclose the impurity layer (ions 62) is capable of absorbing visible or infrared light, and transmits ultraviolet light.
Suzuki explicitly discloses a template comprising of a quartz substrate wherein alignment marks in a mark region (RB) use an ion-implanted layer of antimony. Said ion-implanted layer of antimony can absorb light in an infrared region of 500-800 nm (Paragraph 13). An imprint material is an ultraviolet-setting resist. While the template is held against an imprint pattern an ultraviolet ray (L2) is transmitted through the mark region and said imprint pattern hardens (Paragraph 14 & 17, Fig. 1A, 1C).
	A POSITA of the invention would find it obvious to modify Asano in view of Suzuki wherein the impurity layer (ions 62) comprises of the alignment mark disclosed by Suzuki. A POSITA would be motivated to do so in order to transmit ultraviolet light through the impurity layer (ions 62) such that an ultraviolet-setting resist can be the imprint material.
Regarding claim 27, Tsuji explicitly discloses the template (10C, see Fig. 8) of claim 21, comprising of an impurity layer (ions 62; see Fig. 10A)  wherein said ions 62 are Sb; see [0073].
However, Tsuji does not explicitly disclose the impurity layer (ions 62) is capable of absorbing visible or infrared light, and transmits ultraviolet light.
Suzuki explicitly discloses a template comprising of a quartz substrate wherein alignment marks in a mark region (RB) use an ion-implanted layer of antimony. Said ion-implanted layer of antimony can absorb light in an infrared region of 500-800 nm (Paragraph 13). An imprint material is an ultraviolet-setting resist. While the template is held against an imprint pattern an ultraviolet ray (L2) is transmitted through the mark region and said imprint pattern hardens (Paragraph 14 & 17, Fig. 1A, 1C).
	A POSITA of the invention would find it obvious to modify Asano in view of Suzuki wherein the impurity layer (ions 62) comprises of the alignment mark disclosed by Suzuki. A POSITA would be motivated to do so in order to transmit ultraviolet light through the impurity layer (ions 62) such that an ultraviolet-setting resist can be the imprint material.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Pertaining to the Rejection of claims 1, 3, 5, and 6 under 35 U.S.C. 102(a)(1) in view of Kugimiya, the applicant argued that Kugimiya fails to teach “an outer perimeter of the impurity layer being at or beyond an outer perimeter of the pattern region...”, however the 35 U.S.C. 102(a)(2)  rejection of claim 1 in view of Asano (US 20180264712 A1), and the 35 U.S.C. 102(a)(1) rejection of claim 1 in view of Tsuji et al. (US 20160247673 A1, hereinafter “Tsuji”), both teach all the limitations of claim 1 wherein “an outer perimeter of the impurity layer being at or beyond an outer perimeter of the pattern region..”, as seen in the rejection above. Thus, in view of the new grounds of rejection, the applicants arguments are moot. For the applicant’s arguments pertaining to claim 3, Asano teaches an impurity layer with Cr, Ta, or Ti as a dopant, as seen in the rejection above
Similarly, the applicant’s arguments for the 35 U.S.C. 103 rejections of claims 2 and 4, the applicant’s arguments are addressed as Asano explicitly discloses all of the limitations of claim 1, as seen in the rejection of claim 1 above in view of Asano. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754